Citation Nr: 0907426	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  02-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability 
manifested by acne vulgaris and/or chloracne, to include as 
secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for diabetes mellitus and 
assigned an initial 20 percent rating, and denied service 
connection for a claimed "cyst."  The issue was later 
characterized as "a skin disorder on the back claimed as 
boils."  The issue has again been recharacterized as 
reflected on the cover page of this document to comport with 
the most recent medical evidence of record which establishes 
a more accurate diagnosis of the Veteran's claimed skin 
condition.  

In October 2002, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

In September 2003, the Veteran testified at a personal 
hearing before a Veterans Law Judge (VLJ) sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

The Board issued a decision in March 2004 denying the 
Veteran's claim for an initial rating higher than 20 percent 
for the service-connected diabetes mellitus.  The matter of 
entitlement to service connection for a skin disorder on the 
back, claimed as boils, was remanded by the Board to the RO 
for additional development of the record.  

In the meantime, the VLJ who presided over the September 2003 
hearing has since retired from the Board.  As a result, the 
Veteran was offered an opportunity to appear for another 
personal hearing before a VLJ who would ultimately decide his 
claim.  As the Veteran did not timely reply to that offer, 
the case was returned to the Board for adjudication.

Regrettably, the appeal is once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin disability, 
which he has described as itchy boils that erupt on his back 
and chest, causing a foul odor and severe pruritis.  

The service treatment records (STR's) do not reflect a 
diagnosis of chronic acne, chloracne, or other acne form 
disease; however, the STR's do show that the Veteran was 
treated for "another pimple" in July 1970.  The impression 
was infection of the hair follicle.

In hearing testimony in October 2002, the Veteran testified 
that he received treatment for his skin condition shortly 
after service, somewhere between 1972 and 1974 at the Long 
Beach Memorial (Veteran's) Hospital.  A review of the claims 
file shows that the Veteran was hospitalized there shortly 
after service, and that the RO requested records from Long 
Beach back in the early 1970's, in conjunction with other, 
unrelated, claims of service connection; however, the only 
record from the Long Beach VA hospital that has been 
associated with the claims file is an unrelated doctor's 
narrative from July 1971.  No additional records from that 
facility were ever obtained or associated with the claims 
file, and there is no indication as to whether the records 
are unavailable.  

The claims file also reflects that the Veteran was 
hospitalized again in 1972 at Rieker's Island Prison Hospital 
Compound where he was incarcerated for armed robbery.  No 
records from that facility were obtained or associated with 
the claims file.

The Veteran maintains that he began having skin outbreaks 
during service, and was treated for such shortly after 
service; however, the evidence of record does not show a 
diagnosis of acne vulgaris and/or chloracne until 10 years 
following discharge from service.  The current record does 
not show a diagnosis of chloracne manifested to a degree of 
10 percent or more within a year following service in 
Vietnam.  
Nevertheless, the Veteran essentially maintains that post-
service VA medical records exist that show treatment for his 
skin disorder within a year following discharge from service.  
Or, in the alternative, the Veteran may establish continuity 
of symptomatology after service if the claimed records are 
retrieved.  

In support of his claim, the Veteran and his mother have both 
provided correspondence indicating the presence of a skin 
condition since service.  Moreover, a VA examiner in March 
2004 opined that, assuming the veteran's medical history was 
accurate, the veteran's acne vulgaris (which, according to 
the examiner, was indistinguishable from chloracne) was as 
likely as not chloracne.  That notwithstanding, the examiner 
pointed out that no such disability was manifest to a degree 
of 10 percent or more within one year following service in 
Vietnam, and the examiner did not opine that the veteran's 
current acne vulgaris/chloracne was first manifest during 
service.  The examiner pointed out that the first indication 
of a chronic acne vulgaris disability was shown in medical 
records dated in 1981, ten years after discharge from 
service.  The accuracy of the veteran's own self-reported 
history remains unclear at this time, particularly given that 
the aforementioned July 1971 record from the Long Beach VA 
Hospital shows that the veteran was imprisoned for armed 
robbery in the early 1970's, was a "professional thug with 
multiple arrests, and was a heroine addict.  

Given the Veteran's assertions that the record is incomplete, 
the case must be remanded so that the RO can attempt to 
obtain records of treatment for the veteran's skin condition 
shortly after service.  All VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, all the veteran's VA treatment records should be 
obtained and associated with the claims file.





Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran as much 
information as possible as to the 
whereabouts of any such existing medical 
records that would aid in substantiating 
his claim, including, but not limited to 
records associated with any claim for 
Social Security disability benefits.  
Obtain the approximate time frame covered 
by the records; and the condition for 
which treatment was provided.  Then 
request and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
skin disability, not already associated 
with the claims file.  The request 
includes, but is not limited to, records 
from the early 1970's from the Long Beach 
VA Medical Center.  Requests for records 
should not cease unless or until they are 
obtained, or it s reasonably certain that 
the records do not exist or that further 
efforts to obtain those records would be 
futile.  Document all unsuccessful 
attempts to obtain records.

2.  Following completion of the 
development requested, readjudicate the 
Veteran's claim of entitlement to service 
connection for a skin disability 
manifested by acne vulgaris and/or 
chloracne, to include as secondary to in-
service herbicide exposure.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




